      Case 2:20-cv-01677-SRB Document 9 Filed 09/30/20 Page 1 of 6



 1   Floyd W. Bybee, #012651
     BYBEE LAW CENTER, PLC
 2   90 S. Kyrene Rd., Ste. 5
     Chandler, AZ 85226-4687
 3   Office: (480) 756-8822
     Fax: (480) 297-0917
 4   floyd@bybeelaw.com
 5   Attorney for Plaintiff
 6
 7                      UNITED STATES DISTRICT COURT
 8                            DISTRICT OF ARIZONA
 9
                                       )
10   Michael Tramontin,                )            No. CV 20-1677-PHX-SRB
                                       )
11                                     )
                                       )
12        Plaintiff,                   )
                                       )
13   v.                                )               JOINT CASE
                                       )           MANAGEMENT REPORT
14   RealPage, Inc., d/b/a LeasingDesk )
     Screening,                        )
15                                     )
                                       )
16        Defendant.                   )
                                       )
17                                     )
18         Plaintiff Michael Tramontin and Defendant RealPage, Inc.
19   (collectively, the “Parties”), by and through their counsel, submit this Report
20   pursuant to Fed. R. Civ. P. 26(f) and report as follows:
21   1.    Parties Attending Rule 26(f) Meeting.
22         Attorney Floyd Bybee representing Plaintiff Michael Tramontin
23         Attorneys James Acosta representing Defendant RealPage, Inc.
24   2.    List of Parties in Case.
25         Plaintiff:   Michael Tramontin
      Case 2:20-cv-01677-SRB Document 9 Filed 09/30/20 Page 2 of 6



 1         Defendant: RealPage, Inc., d/b/a LeasingDesk Screening
 2   3.    Nature of Case.
 3         Plaintiff’s Statement:
 4         Plaintiff brings this action for damages against Defendant RealPage,
 5   Inc. alleging violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et
 6   seq. (hereafter the “FCRA”) for reporting derogatory and inaccurate
 7   information on Plaintiff’s background check. The inaccurate information
 8   relates to Plaintiff’s criminal history and includes a felony conviction record
 9   from 2002 which was set aside by court order signed June 12, 2007, directing
10   the clerk of the court to seal all records of the prior conviction. Plaintiff was
11   denied a lease of an apartment as a result of this inaccurate information
12   contained on Plaintiff’s background check. Plaintiff seeks statutory, actual
13   and punitive damages, as well as his costs of the action together with
14   reasonable attorney’s fees once he is successful in establishing liability.
15         Defendant’s Statement:
16         Upon information and belief, Defendant has accurately reported
17   background and information pertaining to the Plaintiff when Plaintiff
18   applied for a lease with the Modena apartment complex. At all relevant
19   times, Defendant maintained and followed reasonable procedures to avoid
20   violations of the Fair Credit Reporting Act (“FCRA”) and assure maximum
21   possible accuracy of the information concerning Plaintiff in preparing
22   consumer reports related to Plaintiff. Defendant has not acted with malice,
23   negligent, willful or reckless intent to harm Plaintiff, nor with reckless or
24   conscious disregard for the rights of Plaintiff, and Defendant has fully
25   complied with the FCRA. Defendant will also show that any alleged damage

                                            -2-
      Case 2:20-cv-01677-SRB Document 9 Filed 09/30/20 Page 3 of 6



 1   suffered by Plaintiff was not caused by Defendant.
 2         In addition, at this time Defendant does not have knowledge or
 3   possession of facts or documents controlled by the Plaintiff. Therefore, this
 4   statement is based on the facts known by Defendant at this time. Defendant
 5   makes this statement without waiving any defense and reserves the right to
 6   supplement this statement as the facts are developed.
 7   4.    Jurisdiction.
 8         Jurisdiction of this Court arises under 15 U.S.C. § 1681p and 28 U.S.C.
 9   § 1331.
10   5.    Parties Not Served.
11         None.
12   6.    Addition Parties to be Added or Pleadings Amended.
13         None identified at this time.
14   7.    List of Contemplated Motions.
15         Plaintiff may file a motion or partial motion for summary judgment.
16         Defendant anticipates filing a motion for summary judgment.
17   8.    Reference to Magistrate Judge for Settlement Conference or
18         Trial.
19         The parties request to have the case referred to a Magistrate Judge for
20   a settlement conference only.
21   9.    Related Cases Pending.
22         None.
23   10.   Issues Related to Disclosure or Discovery of Electronic
24         Information.
25         The Parties do not anticipate any issues pertaining to electronically

                                           -3-
      Case 2:20-cv-01677-SRB Document 9 Filed 09/30/20 Page 4 of 6



 1   stored data which is produced in this case. Such data can be reduced to a
 2   “pdf” file, “tiff” image, or printed in hard copy format.
 3   11.   Discussion of Issues Relating to Claims of Privilege or Work
 4         Product.
 5         None.
 6   12.   Whether an Order Under Federal Rule 502(d) is Warranted.
 7         None.
 8   13.   Discussion of Necessary Discovery.
 9         a.      Extent, Nature and Location of Discovery
10         Plaintiff anticipates taking written discovery on Defendant for
11   reporting derogatory and inaccurate information on Plaintiff’s background
12   check report. Plaintiff also anticipates taking written discovery on
13   Defendant’s compliance with the Fair Credit Reporting Act, 15 U.S.C. §
14   1681. Plaintiff also intends to depose a representative of Defendant company.
15         Defendant anticipates taking discovery on Plaintiff’s claims in the
16   Complaint, Plaintiff’s criminal background history, communications between
17   Plaintiff and the Modena apartment complex where his was allegedly denies
18   a lease, Plaintiff’s claims for extreme emotional distress, other damages he
19   claims to have suffered, and any other issues that are raised by the pleading
20   or discovery. Defendant intends to depose Plaintiff and any third parties
21   Plaintiff identifies as potential witness to the case.
22         b.      Suggested Changes, if any, to Discovery Limitations
23         None.
24         c.      Number of Hours for Permitted for Each Deposition
25         The parties agree to each deposition to be limited to no more than 7

                                            -4-
      Case 2:20-cv-01677-SRB Document 9 Filed 09/30/20 Page 5 of 6



 1   hours.
 2   14.     Statement of When Parties Exchanged Initial Disclosures.
 3           The Parties will exchange their Initial Disclosures on or by October 14,
 4   2020.
 5   15.     Specific Deadlines.
 6           a.    Discovery will be completed by March 26, 2021.
 7           b.    Plaintiff shall disclose his expert witnesses and reports, if any,
 8   no later than January 8, 2021. Defendant shall disclose its expert witnesses
 9   and reports, if any, no later than February 12, 2021.
10           c.    All expert depositions will be completed by March 26, 2021.
11           d.    The parties will engage in good faith settlement talks no later
12   than January 15, 2021.
13           e.    Dispositive motions will be filed no later than April 30, 2021.
14   16.     Jury Trial.
15           Plaintiff has requested a jury trial.
16   17.     Prospects for Settlement.
17           Plaintiff will provide a settlement demand to Defendant in a timely
18   manner and engage in confidential settlement negotiations.
19           Defendant
20   18.     Other Matters.
21           The parties agree that pursuant to Rule 5(b)(2)(E) and 6(d) of the
22   Federal Rules of Civil Procedure any pleadings or other papers may be
23   served by sending such documents by email to the primary and/or secondary
24   email addresses listed below (or any updated email address provided to all
25   counsel of record). The parties also agree, upon request, to promptly (no later

                                             -5-
      Case 2:20-cv-01677-SRB Document 9 Filed 09/30/20 Page 6 of 6



 1   than the second business day after the day of service) provide the sending
 2   party with confirmation of receipt of the service by email. If an error or
 3   delayed delivery message is received by the sending party, that party shall
 4   promptly (within one business day of receipt of such message) notify the
 5   intended recipient of the message and serve the pleading or other papers by
 6   other authorized means.
 7         floyd@bybeelaw.com
 8         office@bybeelaw.com
 9         jacosta@qslwm.com
10         mkirkland@qslwm.com
11
12         RESPECTFULLY SUBMITTED                September 30, 2020      .
13
14      s/ Floyd W. Bybee                    s/ James Acosta
     Floyd W. Bybee, #012651              James Acosta, #035876
15   BYBEE LAW CENTER, PLC                QUILLING, SELANDER, LOWNDS,
     90 S. Kyrene Rd., Ste. 5             WINSLETT & MOSER, P.C.
16   Chandler, AZ 85226-4687              6900 n. Dallas Parkway, Suite 800
     Office: (480) 756-8822               Plan, TX 75024
17   Fax: (480) 297-0917                  Office: (214) 560-5455
     floyd@bybeelaw.com                   jacosta@qslwm.com
18
     Attorney for Plaintiff               Attorney for Defendant
19
20
21
22
23
24
25

                                           -6-
